Citation Nr: 0732860	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-34 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a low 
back disability with compression injury.

2.  Entitlement to a rating in excess of 10 percent for a 
thoracic spine disability with degenerative joint disease.  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2003, a statement 
of the case was issued in October 2003, and a substantive 
appeal was received in November 2003.   

The Board notes that the veteran submitted a December 2006 
correspondence in which he asked "Do I retain a lawyer?" 
The Board sent the veteran an August 2007 correspondence in 
which it advised the veteran on how to obtain representation, 
and sent him a VA Form 21-22 for the veteran to complete 
within 30 days.  The veteran failed to respond.  


FINDINGS OF FACT

1.  The veteran's low back disability with compression 
fracture is not manifested by severe limitation of motion; 
forward flexion of the thoracolumbar spine is not limited to 
30 degrees or less.  

2.  The veteran's thoracic spine disability is rated at 10 
percent (the maximum rating under the old rating criteria).  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
low back disability with compression fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5285, 5292, 5295 (prior to 
September 26, 2003); and Codes 5235 to 5243 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
thoracic spine disability with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5291 (prior to 
September 26, 2003); and Codes 5235 to 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in December 1999.  In February 2002, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the February 
2002 VCAA notice preceded the February 2003 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in February 2002 and March 2005 in which it advised 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  In addition, the RO sent the veteran 
a March 2006 correspondence that fully complied with 
Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service VA outpatient treatment records, 
and VA examinations dated March 2002, October 2002, April 
2004, September 2006, and November 2006.  

The veteran stated in a February 2006 correspondence that a 
Dr. F. at the Purdy Medical Center had assessed the veteran 
as 100 percent disabled as a result of his back disabilities.  
The RO made three attempts (in May 2004, December 2004, and 
May 205) to contact Dr. F.  There was no response.  In May 
2005, the veteran called the RO and stated that the evidence 
was over 10 years old and would not be relevant.  

The RO also attempted to retrieve records from the Social 
Security Administration (SSA).  However, the SSA responded in 
December 2006 that they had none of the veteran's medical 
records on file.    

There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing 
reasons, the Board concludes that VA's duties to the 
appellant have been fulfilled with respect to the issues on 
appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability with 
compression injury and thoracic spine disability with 
degenerative joint disease warrant higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

When service connection was granted, the veteran's low back 
disability with compression injury was rated under Diagnostic 
Codes 5292 and 5285.  Under Diagnostic Code 5292, a rating of 
40 percent was warranted for severe limitation of motion; a 
20 percent rating was warranted for moderate limitation of 
motion; and a rating of 10 percent was warranted for slight 
limitation of motion.  The RO found that the veteran suffered 
from no more than moderate limitation of motion, entitling 
him to a 20 percent rating.  It also found that the veteran 
was entitled to an additional 10 percent rating for a 
demonstrable deformity of a vertebral body, pursuant to 
Diagnostic Code 5285.    

Additionally, prior to September 26, 2003, pursuant to 
38 C.F.R. §4.71a, Diagnostic Code 5295, a rating a 40 percent 
rating was warranted for a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent rating was warranted for characteristic pain on 
motion.  A noncompensable rating was warranted for subjective 
symptoms only. 

The Board notes that when service connection was granted for 
the veteran's thoracic spine disability with degenerative 
joint disease, it was rated under Diagnostic Code 5291.  
Under Diagnostic Code 5291, a rating of 10 percent was the 
maximum schedular rating, and was allowed for severe or 
moderate limitation of motion.  A noncompensable rating was 
warranted for slight limitation of motion.   

The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome have also changed during the 
course of this appeal.  Prior to September 23, 2002, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that 
postoperative, cured intervertebral disc syndrome warranted a 
noncompensable rating.  A 10 percent rating was warranted for 
mild intervertebral disc syndrome.  A 20 percent rating was 
warranted for moderate intervertebral syndrome with recurring 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating was warranted when 
there were incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  A 20 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran filed his increased rating claim in November 
2001.  He subsequently underwent a VA examination in March 
2002.  He complained of persistent back pain that has 
worsened over the years.  He stated that the pain is a 9 on a 
scale of 1 to 10.  He sleeps on the couch; but can only sleep 
for approximately 45 minutes at a time due to pain.  Sitting 
was limited to five minutes; and he was not able to walk for 
more than a few yards.  He did not use any assistive devices 
or take any prescription medication.  He uses marijuana to 
control the pain.  He also complained of daily radicular 
symptoms going down into the right lower extremity.  

The veteran came into the examination room walking in a 30 
degree flexed position.  He was unable to sit due to 
discomfort.  He stood with his back flexed and his hands 
resting on his thighs.  He was in obvious discomfort 
throughout the examination.  There was tenderness to 
palpation in the upper lumbar area with paraspinal muscular 
spasms.  There was no abnormal curvature of the spine.  The 
range of motion was difficult to test because of significant 
discomfort.  Flexion appeared to be limited to 30 degrees.  
The veteran was unable to do any extension, lateral bending, 
or rotation of the back.  He was able to sit on the examining 
table for about 30 seconds just to document that he had 
normal reflexes in the lower extremities.  Pinprick sensation 
was decreased on a patchy distribution in both lower 
extremities due to prior surgeries on the knees.  Motor 
strength was grossly normal in the lower extremities.  
Thoracic spine range of motion was difficult to test.  
Flexion appeared to be about 30 degrees.  There was no 
extension or rotation.  There was no tenderness to palpation 
in the thoracic spine area.  There were no paraspinal 
muscular spasms.  The examiner diagnosed the veteran with 
severe low back pain secondary to compression fracture L2 and 
extensive degenerative disc disease; and mild thoracic pain 
secondary to degenerative joint disease.  She noted in an 
addendum that the veteran spends most of his day lying on the 
floor or standing and pacing.  Some days he has to crawl from 
place to place because he is not able to get up onto his 
feet.  

The veteran underwent another examination in October 2002.  
He once again complained of severe, constant pain.  When he 
drives, the pain flares up and it takes between three and 
five days of bed rest for him to recover.  Even without 
driving, he stated that he experiences flare ups of pain 
approximately every two weeks.  He indicated that he lives on 
a ten acre farm where he spends most of his time either in 
his cabin or garden planting vegetables.  He also complained 
of constant "paralysis" (numbness and tingling) in his legs 
and feet. 

While in the waiting area, the examiner observed the veteran 
leaning forward with his hands on his knees.  Later, he 
observed the veteran standing (not bent over or leaning on 
anything); and he appeared comfortable.  When the examiner 
called the veteran into the examination room, the veteran 
immediately flexed his back forward and was walking with a 
slow and somewhat shuffling gait, and a slight lurch to the 
right and left.  During the examination, he spent most of his 
time standing and leaning forward on his arms flexed at the 
elbows and putting pressure on the top of the examining 
table.  He stated that this was more comfortable than sitting 
or lying.  He was tender in the lower thoracic spine and in 
the upper and mid lumbar spine in the midline.  There was 
neither increased tone nor any significant tenderness of the 
paraspinous muscles in the thoracic and lumbar spine.  There 
was no sciatic notch tenderness in either buttock.  Back 
flexion was done only once as the veteran would not repeat 
back flexion.  He could flex slowly to 90 degrees.  To get to 
that point, he holds onto thighs.  He had limited back 
extension to only 10 degrees which increased his back pain.  
Lateral flexion was limited to only 5 degrees bilaterally, 
also associated with increased upper lumbar back pain.  
Rotation was limited to 20 degrees bilaterally, with 
increased back pain.  

In the examiner's discussion of the veteran, he once again 
noted the difference between what he observed in the waiting 
room compared to the veteran's posture and gait once called 
into the examination room.  The examiner also stated that he 
saw the veteran when he went to the x-ray department (for 
unrelated claims).  His gait was slow; but he did not have 
the exaggerated forward flexion of the back.  He also noted 
that the distance from the examination room to the x-ray 
department is more than 1 1/2 blocks; and that it appeared that 
the veteran made it there.  (The Board also notes that a VA 
outpatient record dated January 2003 stated that the veteran 
"walks continually").  The October 2002 examiner 
recommended a neurologic examination.  He noted that the 
veteran might have a problem with lumbar spinal stenosis; but 
there was no x-ray evidence of lumbar spinal stenosis on 
recent lumbar spine x-rays.  

The veteran underwent a neurologic examination a few days 
later (also in October 2002).  The examiner noted that when 
he (the examiner) first saw the veteran, he appeared to have 
a fairly upright posture without a significant amount of 
pain.  He was also able to walk down the hall.  However, in 
the examination room, the veteran began to experience and 
demonstrate more pain related behavior.  He leaned forward 
for the majority of the time, with his hands resting on his 
knees.  However, when distracted by questioning, the behavior 
seemed to abate.  Palpation of the spine revealed very 
sensitive to light touch throughout.  He also complained of 
pain in his back while he was being tested for hand grip 
strength.  This seemed unusual to the examiner.  There was no 
muscular atrophy noted.  His range of motion was impossible 
to test since the veteran refused (stating that movements 
would exacerbate his pain for several days).  The examiner 
found no evidence of radiculopathy, and he did not order 
further studies because he did not think that he veteran 
would tolerate an MRI or EMG.  It was unclear as to the 
veteran's episodes of "paralysis", but there were no 
objective finding upon examination.  

The veteran underwent another examination in April 2004.  He 
complained of continuous back pain, that he rated 10/10.  He 
feels only somewhat better if he lays flat.  Treatment 
included transcutaneous nerve stimulator, which helped to 
some degree.  He reported that he has seen a chiropractor; 
but that it did not help.  He also self-medicates with 
marijuana; alcohol; and self hypnosis.  He is only able to 
sleep two to three hours per night.  He reported extreme loss 
of motion; and exacerbated back pain with most any activity.  
He believed that he had lost 100 percent of the range of 
motion in his back.  He also stated that he cannot wear 
braces because it puts pressure on his back and aggravates 
the problem.  

Upon examination, the veteran had a wide-based, stiff gait.  
He had a TENS unit adhered to the paraspinal, L2 region.  
Inspection of the back was otherwise grossly unremarkable.  
He stated that any palpation to the back resulted in pin-like 
needle pain, so this was avoided.  No muscular spasms were 
observed.  The veteran refused to do any range of motion 
maneuvers for fear of aggravating his discomfort.  However, 
the examiner observed that the veteran stood the entire time; 
and that he anterior flexed to 20 degrees.  The veteran 
declined extension, rotation, tilting movements, deep tendon 
reflex checks, walking on his heels, and x-rays.  No obvious 
leg weakness was appreciated.  There was no muscular atrophy, 
and no gross abnormalities appreciated.  The examiner 
diagnosed the veteran with degenerative changes of the 
lumbosacral and thoracic spine resulting in moderately severe 
functional impairment.  

The veteran underwent a VA examination in September 2006.  
However, the veteran refused to allow for range of motion 
studies and x-rays.  The examiner found that the exam was 
limited and clearly not accurate in view of his non-
physiologic findings and refusal to allow a standard 
examination.  

The veteran underwent a VA examination in November 2006.  He 
complained of constant pain rated at 10/10; stiffness; and 
weakness.  He stated that at time of pain, he requires bed 
rest.  He also stated that he has back pain all the time and 
that he can't do anything.  However, he denied that the 
disability causes incapacitation.  He currently treats the 
pain with aspirin.  Upon examination, the veteran's posture 
and gait were within normal limits.  He did not require an 
assistive device for ambulation.  The thoracic spine revealed 
no evidence of radiating pain on movement.  There were no 
muscle spasms.  There was tenderness noted.  There was 
negative straight leg raising test on the right and left.  
There was no ankylosis of the lumbar spine.  Range of motion 
was flexion to 80 degrees (with pain at 80 degrees); 
extension to 30 degrees; bilateral lateral flexion to 30 
degrees (with pain at 30 degrees); and bilateral rotation to 
30 degrees (with pain at 30 degrees).  The joint fusion of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  Inspection of the spine revealed normal head 
position with symmetry in appearance.  There was symmetry of 
spinal motion with normal curvatures of the spine.  There 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  Neurologic examination 
of the lower extremities showed motor function within normal 
limits.  Sensory function was also within normal limits.  
Knee jerk was 2+ and ankle jerk was 2+ in both lower 
extremities.  Lumbar spine x-rays showed mild, remote 
compression fracture of L-2 end plate.  The examiner stated 
that there was no change in the diagnoses from the VA 
established diagnoses of thoracic spine injury with 
degenerative joint disease with residuals, and low back 
compression injury with residuals.  

Additional evidence includes lay statements reporting that 
the veteran's activities are limited due to pain.  Lay 
witnesses have stated that sometimes the veteran's back will 
"lock up" and some days he cannot stand up, forcing him to 
crawl.  The lay statements also report that the veteran's 
activities are limited due to post traumatic stress disorder 
(PTSD) and other psychiatric disabilities (none of which are 
service connected).     
   
Analysis

Old rating criteria
Under the old rating criteria, in order to warrant a rating 
in excess of 30 percent for his low back disability, his 
symptoms would have to more nearly approximate to severe 
limitation of motion (Diagnostic Code 5292); or a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).

In his March 2002 examination, it appeared that his range of 
motion was considerably limited.  Flexion appeared to be 
limited to 30 degrees; and it appeared that the veteran was 
unable to do any extension, lateral bending, or rotation of 
the back.  The examiner diagnosed him with severe low back 
pain secondary to compression fracture L2 and extensive 
degenerative disc disease.  However, this examination report 
contained one internal inconsistency in that the veteran 
stated that he can only walk a few yards; yet later he stated 
that he spends most of his day standing and pacing.  The 
veteran's complaint of only being able to walk for a few 
yards is also contradicted numerous times in subsequent 
examination reports and a January 2003 outpatient treatment 
report in which it was noted that the veteran "walks 
continually."  

Subsequent examinations have shown far greater range of 
motion; and indicated that the veteran has exaggerated his 
symptoms.  At his October 2002 examination, the examiner 
observed the veteran in the waiting room standing tall and 
looking comfortable.  When called into the examination room, 
the veteran immediately flexed his back forward and was 
walking with a slow and somewhat shuffling gait, and a slight 
lurch to the right and left.  The examiner also stated that 
when the veteran walked to the x-ray department, he did not 
have the exaggerated forward flexion of the back.  He also 
noted that the x-ray department is approximately 1 1/2 blocks 
from the examination room, yet the veteran was able to walk 
there (again in contrast to his earlier complaint that he can 
only walk a few yards.)  Range of motion testing revealed 
that he could flex slowly to 90 degrees; extend to 10 
degrees; flex laterally to 5 degrees; and rotate 20 degrees 
bilaterally.  

The October 2002 neurologic examiner also noted the veteran 
appeared to be exaggerating his symptoms.  Once again, in the 
waiting room, the veteran appeared to have a fairly upright 
posture without a significant amount of pain; and he was also 
able to walk down the hall.  However, in the examination 
room, the veteran began to experience and demonstrate more 
pain related behavior.  However, when distracted by 
questioning, the behavior seemed to abate.  The veteran 
refused to participate in range of motion exercises at this 
examination, at his April 2004 examination, and at his 
September 2006 examination.   

Finally, at the veteran's November 2006 examination, the 
veteran's posture and gait were within normal limits.  He did 
not require an assistive device for ambulation.  Range of 
motion was flexion to 80 degrees (with pain at 80 degrees); 
extension to 30 degrees; bilateral lateral flexion to 30 
degrees (with pain at 30 degrees); and bilateral rotation to 
30 degrees (with pain at 30 degrees).  The examiner noted 
that the joint fusion of the spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Inspection of the spine 
revealed normal head position with symmetry in appearance.  
There was symmetry of spinal motion with normal curvatures of 
the spine.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  

The Board finds that while the March 2002 appeared to show 
severe limitation of motion; the October 2002 and November 
2006 examinations (which are more recent and therefore more 
probative) showed no more than moderate limitation of motion.  
Moreover, the reliability of the March 2002 is in question 
given the fact that multiple different VA examiners have 
noted that the veteran appears to be exaggerating his 
symptoms.  

Based on the old rating criteria, the preponderance of the 
evidence is against this claim for a rating in excess of 30 
percent for a low back disability with compression injury.

The Board notes that under the old rating criteria 
(Diagnostic Code 5291), a 10 percent rating was the maximum 
schedular rating for a thoracic spine disability.  The 10 
percent rating was warranted for moderate or severe 
limitation of motion.  Since the veteran is currently rated 
at 10 percent, the only way for the veteran to warrant a 
higher rating would be to exhibit some of the criteria 
enumerated in DeLuca.  However, the November 2006 VA examiner 
specifically stated that the spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  

As such, based on the old rating criteria, the preponderance 
of the evidence is against the claim for a rating in excess 
of 10 percent for a thoracic spine disability with 
degenerative joint disease.  

Revised rating criteria
As previously noted, the regulations pertaining to the spine 
have been revised.  The new criteria do not provide for a 
separate disability ratings for different spine disabilities.  
In order to warrant a rating in excess of 30 percent under 
the revised rating criteria, the veteran's disability must 
more nearly approximate to unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

As the Board noted above, the March 2002 examination showed 
forward flexion to 30 degrees.  However, the Board finds that 
the examination's probative value is outweighed by the 
October 2002 and November 2006 examinations which are more 
recent examinations and which independently commented on the 
veteran's propensity for exaggerating symptoms.  The October 
2002 and November 2006 examinations revealed forward flexion 
to 90 degrees and 80 degrees respectively.  Moreover, the 
November 2006 examiner noted that the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  As such, 
the revised rating criteria do not result in higher 
disability ratings.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for a low back 
disability with compression fracture must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Moreover, as the 
preponderance of the evidence is against the claim for a 
higher rating for a thoracic spine disability with 
degenerative joint disease, a rating in excess of 10 percent 
for must be denied.
       
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


